Citation Nr: 1734544	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of nonservice-connected disability pension benefits, effective April 01, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1972 to September 1972 and from October 1973 to June 1977.  The Veteran received the National Defense Service Medal, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in October 2015.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in December 2015 and November 2016 for additional development.  To the extent possible, that development was completed and the case returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence shows that the Veteran failed to report income for the years 2008 and 2009, and is against his contention that the unreported income resulted from identity fraud.


CONCLUSION OF LAW

The termination of NSC pension benefits, effective April 1, 2009, was proper.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Requirements

General due process concerns have been satisfied in connection with the current appeal.  Prior to reducing or terminating benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction or termination that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  An exception to this due process requirement is if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2016).  In that case, a claimant is entitled to notice of any decision made by VA affecting the payment of benefits.  Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision.  See 38 C.F.R. § 3.103(b) (2016).

In this case, NSC pension benefits were terminated based on the receipt of information from the Social Security Administration (SSA) indicating the Veteran's SSA disability benefits had been terminated due to the Veteran working.  The RO provided adequate notice in July 2012, informing the Veteran of the decision to terminate benefits effective April 1, 2009 and provided information with regard to his right to appeal that decision.  Accordingly, the Board finds that all due process requirements have been met and the Board may proceed with adjudication of the appeal.  

The Board remanded the Veteran's case in December 2015 and November 2016.  The December 2015 remand directed the RO to ask the Veteran to submit documentation regarding his criminal complaints of identity fraud, obtain SSA documentation regarding payments made to the Veteran and any investigations into reported fraud; request the Veteran submit Eligibility Verification Reports for all income received from March 2009 to present; and recalculate the Veteran's countable income for each year from March 2009 to present.  The RO received negative responses from the Lester Prairie Police Department and Minnesota Attorney General Fraud Unit in March and April 2016 and obtained SSA documentation in April 2016.  The RO sent the request for Eligibility Verification Reports to an outdated address; and thus did not receive information necessary to recalculate the Veteran's countable income.

In its November 2016 remand, the Board directed the RO to determine whether an income verification match (IVM) folder existed for the Veteran and if so to forward it to the Board; with assistance from the Veteran to contact any law enforcement agency investigating his reported identity theft and to request documents related to the investigation; to provide Eligibility Verification Reports to the Veteran and request he complete the reports for the period from March 2009 to present; and based on those reports to recalculate the Veteran's countable income from March 2009 to present.  The RO determined that IVM materials were of record and present in Virtual VA.  The RO also sent requests to the Veteran in December 2016 and March 2017 for information regarding law enforcement agencies investigating his reported identity fraud and to request that he complete Eligibility Verification Reports.  The Veteran did not provide the requested information, and in a May 2017 report of contact stated the requested information had already been submitted.  

Given that the Veteran refused to submit completed Eligibility Verification Reports, the RO was unable to perform a recalculation for the Veteran's countable income.  Nevertheless, as the RO complied with the remand directives to the extent possible, the Board finds there has been substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Analysis

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23 (2016).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271 (2016).  It also includes income of a veteran's spouse and / or each child regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. § 3.23(d)(4) (2016).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2016).

"Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Basic entitlement exists only if, among other things, the Veteran's countable income is not in excess of the maximum annual pension rate specified by law.  38 U.S.C.A. § 1521(a).  If basic entitlement is met, the monthly rate of pension shall be computed by reducing the maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a) (2016).  Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the applicable maximum annual pension rate by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(2) (2016).  The effective date of any reduction or discontinuance required because of an increase in income shall be the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660(a)(2) (2016).

In a June 1998 rating decision, the Veteran was granted entitlement to improved nonservice-connected disability pension benefits, effective from September 3, 1996, due to being permanently and totally disabled from nonservice-connected bipolar disorder / adjustment disorder.  See 38 C.F.R. § 3.3 (a)(3)(2016).  

NSC pension benefits were terminated effective April 1, 2009, based on information received from the SSA indicating the Veteran's SSA disability benefits were terminated due to him working.  The Veteran contends that he was the victim of identity theft, and that the decision to terminate his pension benefits was based on inaccurate employment and income information.  Specifically, the Veteran alleges that his employment and income history for several years is incorrect due to another individual fraudulently using the Veteran's passport.  See, e.g., August 2012 letter; October 2015 Hearing Transcript, pp. 4-9.

Based on review of the record, it is apparent that the Veteran has presented inconsistent statements regarding his past employment and earnings.  In an Eligibility Verification Report received on March 11, 2009, the Veteran reported earning no income in 2008 and 2009, and testified that he did not work in 2009.  See October 2015 Hearing Transcript, pg. 9.  However, a statement from the human resources manager at J. M., dated July 8, 2014, indicated that the Veteran worked for the company from March 25, 2008 to November 14, 2008, and initially provided an inaccurate Social Security number to that employer before supplying the correct one.  Another submission from the employer D.A.I., dated in July 2014, indicated the Veteran worked for them from December 8, 2008 to April 27, 2009.  In a December 16, 2013 statement, the Veteran wrote that in 2009 he was laid up with a neck injury from May to December.  However, on his August 17, 2012 Eligibility Verification Report, the Veteran stated that he earned $935.00 working a temporary job from July 1 to July 30, 2009.  Moreover, in an August 2012 VA Form 21-4138, the Veteran stated he was not working, yet an August 2014 statement from a manager at T.C.S. stated the Veteran worked for the company from April 2011 to April 2012 with some breaks between assignments.  

Given the conflicting information submitted by the Veteran, VA has persistently requested the Veteran submit documentation to corroborate his assertion that he was the victim of identity fraud and that he was not working during the pertinent period on appeal.  See February 20, 2013 letter to the Veteran, December 2015 remand, and November 2016 remand.  Despite the opportunities to present this evidence, the Veteran has not cooperated.  It stands to reason that if the Veteran was the victim of identity fraud, he would have ample documentation to support his assertion such as police reports, US Postal Service reports, Federal Trade Commission reports, affidavits to credit reporting agencies that his identity was stolen, and reports to credit card companies, banks, or other financial institutions alleging fraud.  In fact, while the Veteran testified that the alleged identity fraud was not discovered until mid-2014 and that the investigation was initially performed by the Lester Prairie Police Department, a March 2016 response from the department showed it had no reports regarding an allegation of identity theft reported by the Veteran during the past five years.  

Although the claims file contains some indication that SSA had removed wages that the Veteran asserted were not his, a Special Determination by the SSA, dated April 23, 2016, concluded that the Veteran worked and earned income from 1998 through 2008 and had willfully and knowingly made false or misleading statements in order to continue receiving SSA disability payments.  This finding and the foregoing evidence raise substantial doubt regarding the Veteran's allegations of identity fraud.

Convincing evidence has not been received to substantiate the Veteran's assertion that the he was the victim of identity theft and that the records indicating work history were incorrect; to the contrary, the weight of the evidence is against his contention that the unreported income resulted from identity fraud.  The Board must thus conclude that the Veteran's assertions are without merit.  Moreover, as the Veteran refused to supply Eligibility Verification Reports for the period of March 2009 to present, VA is unable to determine whether the Veteran may have otherwise been entitled to NSC pension benefits.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Given that the Veteran was provided several opportunities to submit this information and failed to do so, the Board must decide this case on the record as it presently stands.  As the evidence shows the Veteran was working during the period on appeal, it is apparent that he was no longer permanently and totally disabled.  

For these reasons, the Board finds that the termination of NSC pension benefits, effective April 1, 2009 was proper.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and the appeal is denied.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

	(CONTINUED ON NEXT PAGE)







ORDER

Termination of the Veteran's nonservice-connected disability pension benefits, effective April 1, 2009, was proper.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


